INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (the “Agreement”) is made as of February __,
2009, by and between AMCOL International Corporation, a Delaware corporation
(the “Company”) and «Name», «Office» (“Indemnitee”).
 
RECITALS
 
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company as officers and
directors.
 
WHEREAS, the Bylaws and Certificate of Incorporation of the Company (the
“Governing Documents”) provide current and former directors and officers of the
Company certain rights to indemnification and advancement of expenses.
 
WHEREAS, Indemnitee wishes to ensure that the rights to indemnification and
advancement of expenses to which Indemnittee is currently entitled under the
Governing Documents will not be eliminated, diminished or otherwise adversely
affected without Indemnitee’s consent.
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of,
Indemnitee to the fullest extent provided in, and on the terms and conditions
set forth in, the Governing Documents as in effect on the date of this
Agreement, so that such contractual obligations shall not be adversely affected
by subsequent amendments to the Governing Documents.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Section 1.                      Services to the Company.  Indemnitee agrees to
serve the Company in the office listed below his or her name on the signature
page hereof (the “Office”). Indemnitee may at any time and for any reason resign
from such Office (subject to any other contractual obligation or any obligation
imposed by operation of law), in which event the Company shall have no
obligation under this Agreement to continue Indemnitee in such Office. This
Agreement shall not be deemed an employment contract between Indemnitee and the
Company (or any other entity of which Indemnitee is or was serving in any
capacity at the request of the Company). The foregoing notwithstanding, this
Agreement shall continue in force after Indemnitee has ceased to serve in the
Office.
 
Section 2.                      Right to Indemnification and Advancement of
Expenses.  Indemnitee shall be indemnified and advanced expenses to the fullest
extent provided in, and upon the terms and conditions set forth in, Article IX
of the Bylaws and Article TWELFTH of the Certificate of Incorporation as such
Articles are in effect as of the date of this Agreement, and such Articles are
hereby incorporated into this Agreement by reference thereto.  In addition to
the foregoing provision, in the event the Governing Documents are amended
following the date of this Agreement to increase or otherwise enhance the rights
of any current or former director or officer of the Company to indemnification
or advancement of expenses, Indemnitee shall be entitled to such increased or
enhanced rights to the same extent as such current or former director or
officer.  For the avoidance of doubt, in the event the Governing Documents are
amended following the date of this Agreement to decrease or otherwise limit the
rights of any indemnification or advancement of expenses for a current or former
director or officer of the Company, Indemnitee shall continue to be entitled to
the same indemnification and advancement rights as Indemnitee is entitled to
under this Agreement on the date of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Section 3.                      Non-exclusivity; Survival of Rights.  The rights
of indemnification and advancement of expenses provided by this Agreement shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Certificate of Incorporation of the
Company, the Bylaws of the Company, any agreement, a vote of stockholders or a
resolution of directors, or otherwise.
 
Section 4.                      Amendment and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.
 
Section 5.                      Applicable Law.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year set forth above.
 
 

  AMCOL INTERNATIONAL CORPORATION                
 
By:
        John Hughes       Chairman of the Board          

 
 

  INDEMNITEE          
 
By:
        Name:  «Name»       Title: «Office»          




 